FILE COPY




                                   No. 07-15-00082-CV


Robert Westerburg, Administrator of          §     From the 99th District Court
the Estate of R.D. West a/k/a Randy                  of Lubbock County
Dixon Westerburg                             §
  Appellant                                        December 11, 2015
                                             §
v.                                                 Opinion by Justice Campbell
                                             §
Western Royalty Corporation
 Appellee
                                   J U D G M E N T

       Pursuant to the opinion of the Court dated December 11, 2015, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.

       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo